DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendments, filed on 10/10/2022 regarding rejection of claims 1-8, 12-14, 16, 18-20 has been entered and considered. Claims 9, 10,11, 15 are cancelled. Claims 1-8, 12-14, 16, 18-20 are pending.
3.	Applicant’s arguments filed on 10/10/2022 with respect to claims 1-8, 12-14, 16, 18-20 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,  4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubal et al. (US Pub: 20110142064) hereinafter Dubal and further in view of Ho (US Pub: 20160378545 A1) hereinafter Ho and further in view of Burkhardt (US Pub 20070067324 A1) hereinafter Burkhardt

As to claim 1 Dubal teaches a network interface card (NIC), comprising: an ingress interface to receive incoming traffic; ([0019] Fig. 1, NIC 114 may be coupled to a medium to receive one or more packet flows, as indicated by packet flow 130, NIC 114 may also include a plurality of receive queues, labeled Queue A, Queue B, . . . , Queue n)
an interface to a host; ([0016][0023] Fig. 1,Device drivers 112 may control circuitry 120 via communication path 124 , interface to host  to reassign packet flows to a new Queue to host system 102)
and circuitry to: uniquely associate at least one queue, selected from among a plurality of available queues, with a selected server application; ([0040] [0041] Fig. 1, Fig. 2,packets are routed to the best receive queue, by migrating an application to the core that matches a queue having the most available additional capacity, while both Queue B and Queue  n are depicted as having additional capacity, Queue B may be a better choice i.e., selected queue to receive the packet flows from Application A2 i.e., selected application,, since the capacity on Queue B is greater than Queue n and the capacity on Queue B is below the low threshold 242B, while the capacity on Queue n is above the low threshold 242n i.e., selecting best queue among plurality of queue to receives from selected application)
receive an incoming network packet; [0019] Fig. 1, Receive queues Queue A, Queue B, … Queue n are configured to reference packets associated with a particular application received by the NIC 114 via incoming packet flow 130).
determine that the selected server application may process the incoming network packet; ([0020] Fig. 1, device drivers 112 may exchange commands and data with circuitry 120 to control the certain operations of circuitry 120, for example, device drivers 112 can control circuitry 120 to assign Queue A to the packet flows for Applications A1, A2 and A3 which are assigned to CPU A by application load balancer 110).
assign the incoming network packet to the queue; (Dubal [0020] Fig. 1, Circuitry 120 is also configured to move packet flow data into an assigned queue either directly or after additional processing e.g., after security processing using IPSec or LinkSec protocols).
Dubal does not specifically teach and assign a plurality of support queues to handle incoming packets not directed to the queue uniquely assigned to the selected server application
Ho teaches assign a plurality of support queues to handle incoming packets not directed to the queue uniquely assigned to the selected server application ([0300][0334] [0335] Fig. 3,  Fig. 9, Fig. 12, dynamic scheduler instantiated in user-space 17 and combined with PRT 25, event, packet and I/O queues such as queue sets 86, 60 and 90  respectively of software processing queues 82 or similar additional queues i.e., support queues,  useful for monitoring the performance of an application during execution such as process 1 of software application 87 of group 24; and server application needs to process to produce results, and as incoming workloads get assigned to an application  on an ongoing basis i.e., selected server application, this processing can be modeled and may be implemented as a queue of workloads in a software processing queue such as workload processing queue 107 illustrated in SMP OS kernel 46(i.e., selected queue 107 and additional queues support incoming packets not directed to server application queue)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Ho with the teaching of Dubal because Ho teaches that scheduling queues would allow to execute  latency sensitive or throughput-sensitive applications as well as create execution priorities to achieve QoS or other requirements. (Ho [0335])
The combination of Dubal and Ho does not teach wherein: information related to the queue uniquely assigned to the selected server application is to be used by the selected server application for alignment hints
Burkhardt teaches wherein: information related to the queue uniquely assigned to the selected server application is to be used by the selected server application for alignment hints ([0021][0034]Fig. 1, Fig. 2,   application server 125  is configured to i.e., selected server application,  query the workflow management system 105 for queue information that includes number of items within a queue, application server query the workflow management system on a periodic basis, to dynamically update the list of available queues pertaining to each queue specified by the master list;  interval at which the application server queries the workflow management system, whether for available queues or for queue information, can be adjusted by an administrator i.e., alignment hint - queue information)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Burkhardt with the teaching of Dubal and Ho  because Burkhardt teaches that  querying workflow management system for the items located within one or more selected queues would allow user to process particular items located within a queue directly from within the browser. (Burkhardt [0036])

As to claim 4 the combination of Dubal, Ho  and Burkhardt specifically Dubal teaches, further comprising means for notifying the [  ] of the assigning. (Dubal [0047]Fig. 6, if an application is moved to another core, a message may be sent to the MAC circuitry indicating a new application/core assignment 640, the MAC receives the message of the new application/core assignment)
Dubal does not teach server application 
Ho teaches selected server application ([0300] Fig. 3, server application needs to process to produce results, and as incoming workloads get assigned to an application  on an ongoing basis i.e., selected server application, this processing can be modeled and may be implemented as a queue of workloads in a software processing queue such as workload processing queue 107 in SMP OS kernel 46)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Ho with the teaching of Dubal and Burkhardt because Ho teaches that scheduling queues would allow to execute  latency sensitive or throughput-sensitive applications as well as create execution priorities to achieve QoS or other requirements. (Ho [0335])
As to claim 7 the combination of Dubal, Ho  and Burkhardt specifically Dubal teaches wherein the circuitry  further includes (Dubal [0019]Fig. 1,  Network adapter 104  comprise a network interface card (NIC) 114 that generally includes media access control (MAC) circuitry 116 and physical interface (PHY) circuitry 118. MAC circuitry 116 may be configured to assemble data to be transmitted into packets, PHY circuitry 118 may include encoding and decoding circuitry (not shown) to encode and decode data packets)
logic to uniquely associate a plurality of queues with the [  ] (Dubal [0017] [0019] [0020] Fig. 1, at least one application running in system memory 108 may include a "network application" i.e., server application, meaning that such an application involve receiving and/or sending packets from/to the network adaptor 104, queue control and queue assignment circuitry 120 configured to assign each receive queue i.e., Receive queues Queue A, Queue B, … Queue ,  to a particular packet flow associated with a network application in the host system and move packet flow data into assigned queue)
Dubal does not teach selected server application
Ho teaches selected server application  ([0300] Fig. 3, server application needs to process to produce results, and as incoming workloads get assigned to an application  on an ongoing basis i.e., selected server application, this processing can be modeled and may be implemented as a queue of workloads in a software processing queue such as workload processing queue 107 in SMP OS kernel 46)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Ho with the teaching of Dubal and Burkhardt because Ho teaches that scheduling queues would allow to execute  latency sensitive or throughput-sensitive applications as well as create execution priorities to achieve QoS or other requirements. (Ho [0335])

Claims 2, 3, 8, 13,14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubal, Ho, Burkhardt and  further in view of Keith et al. (US Pub: 20130077486) hereinafter Keith

As to claim 2 the combination of Dubal, Ho and Burkhardt specifically Ho teaches, wherein determining that the selected server application  may process the incoming network packet comprises ([0300] Fig. 3, server application needs to process to produce results, and as incoming workloads get assigned to an application  on an ongoing basis i.e., selected server application, this processing can be modeled and may be implemented as a queue of workloads in a software processing queue such as workload processing queue 107 in SMP OS kernel 46)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Ho with the teaching of Dubal and Burkhardt because Ho teaches that scheduling queues would allow to execute  latency sensitive or throughput-sensitive applications as well as create execution priorities to achieve QoS or other requirements. (Ho [0335])
The combination of Dubal and Burkhardt does not teach inspecting an application identifier of the incoming network packet.
Keith teaches  inspecting an application identifier of the incoming network packet. (Keith [0202] Fig. 4, QoS plug-in 404 provides functionality for identifying traffic via stateful or deep packet inspection, QoS plug-in 404 may attach or append an application identifier  to a packet after identifying and application  associated with the packet)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Keith with the teaching of Dubal, Ho and Burkhardt because Keith teaches that server application would allow client communicates with the server, request execution of various applications hosted by servers thereby receiving output of the results of the application execution for display.(Keith [0043])
Claim 13 is interpreted and rejected for the same reasons as set forth in claim 2. 

As to claim 3 the combination of Dubal, Ho, Burkhardt and Keith specifically Keith teaches wherein the application identifier comprises a port number. (Keith  [0198] [0209] application classifier determine that the application does not have a corresponding application identifier in the list of applications, and may create a new application identifier in the list corresponding to the new application, application identifiers may include parameters of the application including application name, type, protocol, service class, default policies, ToS, ports, URL, group membership, user, traffic flow, or other information, port numbers  are used to attempt to distinguish services)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Keith with the teaching of Dubal, Ho and Burkhardt because Keith teaches that server application would allow client communicates with the server, request execution of various applications hosted by servers thereby receiving output of the results of the application execution for display.(Keith [0043])

Claim 14 is interpreted and rejected for the same reasons as set forth in claim 3. 

As to claim 8 the combination of Dubal, Ho and Burkhardt does not teach wherein the circuitry is further to uniquely assign a second queue to a second selected server application, 	Keith teaches wherein the circuitry is further includes (Keith [0205] Fig. 1D, Fig. 4A, NIC includes communication ports).  logic to uniquely assign a second queue to a second selected server application. (Keith [0198] [0207] Fig. 4B, QoS plug-in 404 may provide a low priority queue, a medium priority queue, and a high priority queue and place packets into the queues responsive to QoS priorities associated with the packets, QoS plug-in 404 may then process the queues in order of priority, for example, in one embodiment, QoS plug-in 404 may process a high priority queue at a faster rate, or more frequently, than the plug-in processes a low priority queue; a VoIP application requiring a high service priority, a web browsing process with medium priority, and an FTP client with a low priority/places packets to medium priority-web browsing application)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Keith with the teaching of Dubal, Ho and Burkhardt because Keith teaches that server application would allow client communicates with the server, request execution of various applications hosted by servers thereby receiving output of the results of the application execution for display. (Keith [0043])
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Keith with the teaching of Dubal, Ho and Burkhardt because Keith teaches that server application would allow client communicates with the server, request execution of various applications hosted by servers thereby receiving output of the results of the application execution for display.(Keith [0043])
Claim 16 is interpreted and rejected for the same reasons as set forth in claim 8. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dubal, Ho, Burkhardt and further in view of Lim (US Pub: 20140351206) hereinafter Lim and further in view of Masputra et al. (US Pub: 20130204965 A1) hereinafter Masputra

As to claim 5.    the combination of Dubal and Ho does not teach further comprising means to enable the selected server application to bypass an interrupt mechanism and to perform per-thread, non-interfering busy polling.
Lim teaches further comprising means to enable the selected server application to bypass an interrupt mechanism (Lim [0153] 0153] The all interrupt-disallowing mode is allocated to an Accessory application performing a process with priority among all processes that can be performed in the digital device 100, and in the all interrupt-disallowing mode, all interrupts generated in the digital device 100 are ignored)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Lim  with the teaching of Dubal, Ho, Burkhardt because Lim teaches that  disallowing all interrupt processes caused by either an incoming call event or an incoming message event indicating that user would not receive any notification associated with generation of such an event is provided to a user thus allowing to store history of interrupts generated in the all interrupt-disallowing  mode in a notification notepad. (Lim [0153])
The combination of Dubal, Ho, Burkhardt and Lim does not teach and to perform per-thread, non-interfering busy polling.
Masputra teaches and to perform per-thread, .(Masputra [0105] [0166]   [0182]  Fig. 12, the receive queue  is associated with a DLIL input thread  instance, rather than with an interface;  certain types of interfaces share the common (main) input thread while others get their own dedicated input threads/per thread, a dedicated kernel thread  the "poller thread" that invokes the driver's input poll( ) when polling is ON (busy), otherwise the poller thread  1202 stays dormant) 
 non-interfering busy polling (Masputra [0105] when a phone call is initiated, the network layer (e.g., TCP/IP layer) will receive a flow control notification to suspend all background system-initiated traffic/do not interfere with initiated phone call/polling).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Masputra  with the teaching of Dubal, Ho, Burkhardt  and Lim  because Masputra  teaches that sending a  flow control notification to suspend all background system-initiated traffic  would  allow system to prevent traffic marked as background system to be initiated so that they would not interfere with an incoming phone call, thereby increasing the reliability of the call. (Masputra [0105])

Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Dubal, Ho, Burkhardt and further in view of Kashyap (US Pub: 20070130367 A1) hereinafter Kashyap 

As to claim 6 the combination of Dubal, Ho and Burkhardt does not teach wherein the circuitry  is further to receive a queue mapping for a socket via an extended socket option.
Kashyap teaches wherein the queuing engine is further to receive a queue mapping for a socket via an extended socket option (Kashyap .[0012] [0020]  [0023] FIG. 2, A manager is provided to map an inbound request packet to the queue of one of the listening sockets based categorization of the packet and the assigned classification of each socket/queue engine, a classification is assigned to each created socket  and each inbound connection request is mapped  to one of the second logical queues of one of the listening sockets  based on the assigned classification, and a kernel is enhanced  to support two or more listening sockets on the same local address port/enhanced socket)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kashyap  with the teaching of Dubal, Ho, Burkhardt   because Kashyap teaches that assigning static resources, such as CPU, memory, priority, etc., to threads of execution that read from each of the listening sockets  based upon the classification of the socket would allow to give a particular socket  less or more resources based on its categorization (Kashyap  [0023])

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dubal, Ho, Burkhardt and further in view of Kim et al. (US Pub:  20150334008 A1) hereinafter Kim 

As to claim 12.   Dubal teaches a tangible, non-transitory storage medium having stored thereon instructions to instruct a network interface card (NIC) to: (Dubal [0019] [0032] Fig. 1, Fig. 3, NIC, queue control and queue assignment circuitry 120,when a queue is known, packets associated with that application may be buffered into the appropriate receive queue and/or forwarded to other processing circuitry)
receive an incoming network packet on an ingress interface of the NIC; (Dubal [0019] Fig. 1, NIC 114 may be coupled to a medium to receive one or more packet flows, as indicated by packet flow 130. NIC 114 may also include a plurality of receive queues, labeled Queue A, Queue B, . . . , Queue n. Receive queues Queue A, Queue B, . . . , Queue n are configured to reference packets associated with a particular application received by the NIC 114 (via incoming packet flow 130).
And assign the incoming network packet to the ingress queue. (Dubal [0017] [0020] Fig. 1, at least one application running in system memory 108 may include a "network application" i.e., server application, meaning that such an application involve receiving and/or sending packets from/to the network adaptor 104, queue control and queue assignment circuitry 120 configured to assign each receive queue i.e., incoming queue, to a particular packet flow associated with a network application in the host system and move packet flow data into assigned queue)
Dubal does not teach and assign a plurality of support queues to handle incoming packets not directed to the ingress queue deterministically assigned to the server application
Ho teaches and assign a plurality of support queues to handle incoming packets not directed to the ingress queue deterministically assigned to the server application ([0300][0334] [0335] Fig. 3,  Fig. 9, Fig. 12, dynamic scheduler instantiated in user-space 17 and combined with PRT 25, event, packet and I/O queues such as queue sets 86, 60 and 90  respectively of software processing queues 82 or similar additional queues i.e., support queues,  useful for monitoring the performance of an application during execution such as process 1 of software application 87 of group 24; and server application needs to process to produce results, and as incoming workloads get assigned to an application  on an ongoing basis i.e., deterministically assigned application, this processing can be modeled and may be implemented as a queue of workloads in a software processing queue such as workload processing queue 107 illustrated in SMP OS kernel 46(i.e., selected queue 107 and additional queues support incoming packets not directed to server application queue)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Ho with the teaching of Dubal because Ho teaches that scheduling queues would allow to execute  latency sensitive or throughput-sensitive applications as well as create execution priorities to achieve QoS or other requirements. (Ho [0335])
The combination of Dubal and Ho does not teach wherein: information related to the queue uniquely assigned to the selected server application is to be used by the selected server application for alignment hints
Burkhardt teaches wherein: information related to the queue uniquely assigned to the selected server application is to be used by the selected server application for alignment hints ([0021][0034]Fig. 1, Fig. 2,   application server 125  is configured to i.e., selected server application,  query the workflow management system 105 for queue information that includes number of items within a queue, application server query the workflow management system on a periodic basis, to dynamically update the list of available queues pertaining to each queue specified by the master list;  interval at which the application server queries the workflow management system, whether for available queues or for queue information, can be adjusted by an administrator i.e., alignment hint - queue information)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Burkhardt with the teaching of Dubal and Ho  because Burkhardt teaches that  querying workflow management system for the items located within one or more selected queues would allow user to process particular items located within a queue directly from within the browser. (Burkhardt [0036])

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubal, Kim, Ho and Burkhardt

As to claim 18.  Dubal teaches receiving an incoming network packet on an ingress interface of the NIC ; (Dubal [0019] [0020] Fig. 1, NIC 114 may be coupled to a medium to receive one or more packet flows (130), NIC 114 may also include a plurality of receive queues, labeled Queue A, Queue B, . . . , Queue n, Receives  queues Queue A, Queue B, . . . , Queue n are configured to reference packets associated with a particular application received  by the NIC 114;device drivers 112 can control circuitry 120 to assign Queue A to the packet flows for Applications A1, A2 and A3 (which are assigned to CPU A by application load balancer 110).
and assigning the incoming network packet to a queue selected from the one or more ingress queues. (Dubal [0014] [0020] Fig. 1, device drivers 112 may exchange commands and data with circuitry 120 to control the certain operations of circuitry 120, for example, device drivers 112 can control circuitry 120 to assign Queue A to the packet flows for Applications A1, A2 and A3 which are assigned to CPU A by application load balancer 110, Circuitry 120 is also configured to move packet flow data into an assigned queue either directly or after additional processing e.g., after security processing using IPSec or LinkSec protocols, receive queues can be located at the network adapter).
Dubal does not teach a method of providing deterministic per-application packet queueing, comprising: uniquely associating one or more ingress queues of a network interface card (NIC) with a server function to be serviced by the NIC; determining that the network packet is directed to the associated server function; and 4P90607-C1 assigning a plurality of support queues to handle incoming packets not directed to the queue uniquely associated with the server function
   Kim teaches a method of providing deterministic per-application packet queueing, comprising: (Kim [0125] [0126] Fig. 5,  the server 105 (for example, the network interface card 410) may receive data from the device 101 via a port 240 of the network interface card 410; in operation 503, the server 105 (for example, the network interface card 410) may determine a queue to which the received data is to be transmitted (or distributed) from among the plurality of queues 231 through 235, based on header information included in the received data (or a data packet)). 
uniquely associating one or more ingress queues of a network interface card (NIC) with a server function to be serviced by the NIC; (Kim [0125] [0126] Fig. 5 in operation 503, the server 105 (for example, the network interface card 410) may determine a queue to which the received data is to be transmitted (or distributed) from among the plurality of queues 231 through 235, based on header information included in the received data (or a data packet)).
determining that the network packet is directed to the associated server function; (Kim [0153] Fig. 6, Fig. 8, in operation 803, the server 105 (for example, the network interface card 230) may transmit the SYN packet to a particular queue by using a hash function, for example, the server 105 may determine a queue to which the received  SYN packet is to be transmitted, from among the plurality of queues 231 through 235, based on header information included in the received SYN packet, a process of transmitting the SYN packet to a particular queue which is formed by the server 105)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Kim with the teaching of Dubal because Kim teaches that processing incoming network packet stored in the determined queue would drastically increase data throughputs. (Kim [0005]), 
The combination of Dubal and Kim does not teach and 4P90607-C1 assigning a plurality of support queues to handle incoming packets not directed to the queue uniquely associated with the server function
Ho teaches assign a plurality of support queues to handle incoming packets not directed to the queue uniquely assigned to the selected server application ([0300][0334] [0335] Fig. 3,  Fig. 9, Fig. 12, dynamic scheduler instantiated in user-space 17 and combined with PRT 25, event, packet and I/O queues such as queue sets 86, 60 and 90  respectively of software processing queues 82 or similar additional queues i.e., support queues,  useful for monitoring the performance of an application during execution such as process 1 of software application 87 of group 24; and server application needs to process to produce results, and as incoming workloads get assigned to an application  on an ongoing basis i.e., selected server application, this processing can be modeled and may be implemented as a queue of workloads in a software processing queue such as workload processing queue 107 illustrated in SMP OS kernel 46(i.e., selected queue 107 and additional queues support incoming packets not directed to server application queue)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Ho with the teaching of Dubal and Kim because Ho teaches that scheduling queues would allow to execute  latency sensitive or throughput-sensitive applications as well as create execution priorities to achieve QoS or other requirements. (Ho [0335])
The combination of Dubal, Kim  and Ho does not teach wherein: information related to the queue uniquely assigned to the selected server application is to be used by the selected server application for alignment hints
Burkhardt teaches wherein: information related to the queue uniquely assigned to the selected server application is to be used by the selected server application for alignment hints ([0021][0034]Fig. 1, Fig. 2,   application server 125  is configured to i.e., selected server application,  query the workflow management system 105 for queue information that includes number of items within a queue, application server query the workflow management system on a periodic basis, to dynamically update the list of available queues pertaining to each queue specified by the master list;  interval at which the application server queries the workflow management system, whether for available queues or for queue information, can be adjusted by an administrator i.e., alignment hint - queue information)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Burkhardt with the teaching of Dubal, Kim and Ho  because Burkhardt teaches that  querying workflow management system for the items located within one or more selected queues would allow user to process particular items located within a queue directly from within the browser. (Burkhardt [0036])

Claims19 and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubal, Kim, Ho, Burkhardt  and Keith

As to claim 19.   The combination of Dubal, Kim, Ho and Burkhardt  specifically Kim teaches  wherein determining that the network packet is directed to the associated server function comprises(Kim [0153] Fig. 6, Fig. 8, in operation 803, the server 105 (for example, the network interface card 230) may transmit the SYN packet to a particular queue by using a hash function, for example, the server 105 may determine a queue to which the received  SYN packet is to be transmitted, from among the plurality of queues 231 through 235, based on header information included in the received SYN packet, a process of transmitting the SYN packet to a particular queue which is formed by the server 105)
The combination of Dubal, Kim, Ho and Burkhardt does not teach inspecting an application identifier of the incoming network packet. (Keith [0202] Fig. 4, QoS plug-in 404 provides functionality for identifying traffic via stateful or deep packet inspection, QoS plug-in 404 may attach or append an application identifier  to a packet after identifying and application  associated with the packet)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Keith with the teaching of Dubal, Kim, Ho, Burkhardt  because Keith teaches that server application would allow client communicates with the server, request execution of various applications hosted by servers thereby receiving output of the results of the application execution for display.(Keith [0043])

As to claim 20.  the combination of Dubal, Kim, Ho, Burkhardt and Keith specifically Keith   teaches wherein the application identifier comprises a port number (Keith  [0198] [0209] application classifier determine that the application does not have a corresponding application identifier in the list of applications, and may create a new application identifier in the list corresponding to the new application, application identifiers may include parameters of the application including application name, type, protocol, service class, default policies, ToS, ports, URL, group membership, user, traffic flow, or other information, port numbers  are used to attempt to distinguish services)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Keith with the teaching of Dubal, Kim, Ho, Burkhardt because Keith teaches that server application would allow client communicates with the server, request execution of various applications hosted by servers thereby receiving output of the results of the application execution for display.(Keith [0043])
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ATIQUE AHMED/Primary Examiner, Art Unit 2413